UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7256


SHERMAN B. JENKINS,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00564-AWA-TEM)


Submitted:   December 18, 2014              Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherman B. Jenkins, Appellant Pro Se.       Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherman       B.       Jenkins     seeks        to     appeal      the     district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.     The district court referred this case to a magistrate

judge     pursuant      to     28     U.S.C.       § 636(b)(1)(B)             (2012).            The

magistrate judge recommended that the petition be dismissed and

advised Jenkins that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The      timely         filing     of     specific          objections          to     a

magistrate       judge’s       recommendation          is        necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties      have      been      warned        of        the     consequences             of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also       Thomas v.       Arn,        474    U.S.     140    (1985).

Jenkins     has    waived          appellate        review        by    failing        to    file

objections.             Accordingly,           we      deny         a        certificate          of

appealability,       deny      leave    to   proceed         in    forma       pauperis,         and

dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions         are    adequately        presented         in     the   materials

before    this    court      and    argument        would    not       aid    the    decisional

process.

                                                                                      DISMISSED

                                               2